Citation Nr: 0119803	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  96-42 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right testicle 
disorder secondary to service-connected left varicocele.  

2.  Entitlement to service connection for dysphonia secondary 
to service-connected status post operative residuals of 
removal of thyroglossal cyst.  

3.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the RO 
which denied secondary service connection for right testicle 
disorder and special monthly compensation based on loss of 
use of a creative organ, and a September 1999 RO decision 
that denied secondary service connection for dysphonia.  
Hearings were held in July 1997 and May 2001 at the RO before 
Iris S. Sherman, who is a member of the Board designated by 
the Chairman of the Board to conduct those hearings pursuant 
to 38 U.S.C.A. § 7102(a).  A personal hearing before a 
hearing officer at the RO was also held in January 1999.  The 
Board remanded the issues on appeal to the RO for additional 
development in January 1998 and in April 1999.  

A preliminary review of the issues of service connection for 
tinnitus and whether new and material evidence has been 
submitted to reopen the claim of service connection for 
bilateral defective hearing have been addressed by the RO and 
deferred pending receipt of additional evidence from the 
veteran.  (See most recent letter to veteran in February 
2001.)  These issues are not inextricably intertwined with 
the issues on appeal and have not been developed for 
appellate review.  Accordingly, these issues will not be 
addressed in this decision.  



FINDINGS OF FACT

1.  The veteran's epididymal cyst on the right testicle is 
not shown to be proximately due to or the result of or being 
aggravated by his service-connected left varicocele.  

2.  The veteran does not have dysphonia which is proximately 
due or the result of or being aggravated by a service 
connected disability.  

3.  The veteran's left testicle is greater than 1/3 the size 
on the right; there is no alteration of consistency of the 
left testicle, and sperm count is normal.  


CONCLUSIONS OF LAW

1.  Service connection for a right testicle disorder 
secondary to service-connected left varicocele is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 
38 C.F.R. §§  3.303, 3.310 (2000).  

2.  Service connection for dysphonia secondary to service-
connected status postoperative residuals of removal of 
thyroglossal cyst is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); Veterans Claims Assistance Act of 2000 
(Nov. 9, 2000); 114 Stat. 2096; 38 C.F.R. §§  3.303, 3.310 
(2000).  

3.  The criteria for special monthly compensation based on 
loss of use of a creative organ have not been met.  38 
U.S.C.A. §§ 1114(k), 5107 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000); 38 C.F.R. 
§ 3.350(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in April 1997, service connection was 
established for left varicocele based on a showing of same on 
the veteran's separation examination in February 1955.  The 
report indicated that the veteran had a thyroglossal cyst 
surgically removed in March 1953, and that he had no trouble 
since then.  

The same rating action also established service connection 
for additional disabilities, including a post operative scar 
residual for removal of a thyroglossal cyst, a tender scar on 
hyoid bone, and limitation of motion of the cervical spine 
secondary to scar.  Following additional development of the 
issue for increase involving the post operative scar 
residual, the RO concluded in September 1999 that any 
dysphonia was not related to or otherwise aggravated by a 
service-connected disability.  It is from this rating action 
that the veteran's claim of secondary service connection for 
dysphonia has arisen.  

Private medical records received in December 1996, show that 
the veteran was seen for various problems on numerous 
occasions from 1989 to 1996.  An entry in March 1993 shows 
that the veteran was seen for possible prostate infection.  
On examination, the veteran's testicles were noted to be sore 
but not swollen.  The assessment included possible orchitis.  
No other findings pertaining to the veteran's testicles were 
noted.  There were no complaints, treatment, or finding 
concerning any voice problems.  

When examined by VA in February 1997, the examiner noted the 
veteran's medical history, including removal of a 
thyroglossal duct cyst in service and removal of a sebaceous 
cyst from the same area of the neck at the age of 14.  A 
Machida scope of the larynx showed normal cord mobility with 
some fullness in the region of the false right vocal cord.  
There were no neck masses.  There was some scar contracture 
formation on the midline scar in the neck over the hyoid 
bone.  There was marked movement of the scar and complaints 
of tenderness on palpation of the scar.  There was full range 
of motion of the neck with discomfort.  The examiner opined 
that the scar contracture of the neck was not the cause of 
the veteran's mild voice disorder.  The scar contracture did 
cause some discomfort with swallowing and range of motion in 
the neck, and the examiner commented that the veteran might 
benefit from V-plasty scar revision to remove the scar band 
which might resolve his problems.  

On VA examination of the veteran's testicles In February 
1997, the examiner noted that both testicles were descended.  
The left testicle was slightly atrophic and was associated 
with small spermatocele and left varicocele.  There was a 
small cystic structure in the upper pole of the right 
testicle.  The left testicle was noted to be slightly 
atrophic.  The right testicle measured 2 inches by 1 inch 
with a 2mm cyst on the upper pole.  The left teste was 1 by 1 
inch with grade 2 varicocele and a small spermatocele 
associated with tenderness extending into the left groin.  
The examiner indicated that the right testicle was much 
bigger than the left with associated findings noted above.  
The diagnosis included right epidermoid cyst, right testicle.  

An addendum to the above examination report in February 1997 
indicated that urinalysis revealed significant glucosuria.  A 
scrotal ultrasound showed no significant abnormality in the 
testicles, bilaterally.  A varicocele was noted in the left 
testicle with a question of a very small cyst in the medial 
aspect of the right testicle.  

On a Travel Board hearing before the undersigned member of 
the Board in July 1997, the veteran testified that his voice 
was raspy for many years, and that he did not know whether it 
was related to his neck operation or not.  He noted that a VA 
examination disclosed some abnormality with the right vocal 
cord but that the overall impression was that there was no 
real problem.  The veteran also stated that he had no other 
medical evidence to offer to dispute that finding.  (T. pg. 
19, 20).  

In January 1998, the Board, in part, remanded the issues now 
on appeal to the RO for additional development.  

On VA examination of the veteran's larynx in April 1998, the 
examiner indicated that an endolaryngeal examination was 
unremarkable and that the pharynx was normal.  Follow-up care 
indicated that a barium swallow was normal.  

On VA genitourinary examination in July 1998, the veteran 
reported scant ejaculate and some erectile dysfunction over 
the past ten years.  There were no voiding difficulties, no 
nocturia, and good urinary stream.  The examiner noted that 
the veteran's testicles were descended, bilaterally.  The 
right testicle measured approximately 3.5 cm by 2.5 cm by 1.5 
cm.  There was an 8-mm epididymal cyst in the head of the 
right epididymis which was not tender or indurated.  There 
was a smaller 3-mm tinea albagenial cyst at the upper pole of 
the right testicle.  The left testicle measured approximately 
3 cm by 2 cm by 1.5 cm.  The epididymis was unremarkable and 
there was a small left varicocele.  The diagnoses included 
left varicocele, congenital, epididymal cyst, small and 
asymptomatic on the right side, and tinea albagenial cyst on 
the right testicle, small, non-indurated.  In a handwritten 
addendum on the report, dated in October 1998, the examiner 
indicated that there was no significant testicular atrophy 
and that the consistency of the testicle was normal.  Serum 
testosterone level was 310, which was within normal limits.  
The examiner commented that the veteran's creative organ was 
not affected by the congenital abnormality.  

In typed addendum VA report in October 1998, the examiner 
indicated that he had reviewed the veteran's claims file and 
the original examination which was conducted in July 1998.  
The examiner indicated that there was no significant 
testicular atrophy noted on examination and that the 
consistency of the testicle was normal.  The veteran's serum 
testosterone level was 310, which was within the normal 
range.  The examiner opined that it is at least as likely as 
not that the veteran's creative organ has not been effected 
by his testicular disability based on the results of the 
serum testosterone.  

By rating action in November 1998, the RO denied service 
connection for a right testicle disorder as secondary to 
service-connected left varicocele and entitlement to special 
monthly compensation based on loss of use of a creative 
organ.  

In April 1999, the Board, in part, remanded the issues now on 
appeal to the RO for additional development.  

On VA examination in July 1999, the examiner noted the 
veteran's medical history and indicated that he had an 
endoscopic examination of the larynx in February 1997 that 
showed normal vocal cord mobility with some fullness in the 
region of the right false vocal cord.  The veteran was seen 
in the speech pathology lab for a stroboscopic voice 
evaluation.  The examiner indicated that the veteran was 
there for an evaluation of his complaints of voice problems, 
to identify the degree of disability, and to determine the 
likelihood that any identifiable disability was caused or 
being aggravated by a service-connected disability.  A rigid 
transpolar stroboscope examination was attempted but could 
not be completed due to the veteran's hyperactive gag reflex 
and his unwillingness for further attempts.  A flexible 
transnasal fiberoptic stroboscopic voice/laryngeal function 
examination using electroglottography, in the neutral 
cervical posture, showed the larynx to be structurally within 
normal limits.  At rest, the vocal cords appeared to be well 
aligned on a horizontal plane.  The airway passage appeared 
adequate for quiet breathing and phonation.  

Velopharyngeal valving showed oronasal resonance to be within 
normal limits during sustained /a/ phonation and during 
conversational speech.  Laryngeal movement showed the true 
vocal cords adducted symmetrically at mid line during 
sustained /i/ phonation, during normal resting of cervical 
posture, and during cervical flexion.  Elicited cough 
resulted in excellent laryngeal closure and productive cough.  
Stroboscopic findings (acquired during sustained /i/ 
phonation in neutral head posture) demonstrated periodic, 
symmetrical vibratory waveforms.  Mucosal waveform generated 
with inferior-superior waveform progression.  No glottal 
chinks or gaps were perceived.  False vocal folds were 
slightly medialized, bilaterally, although true vocal folds 
were clearly visible throughout the examination.  
Electroglottographic waveforms suggested excellent electrical 
conduction across the vocal folds.  

On complete cervical extension (-20 degrees), the general 
appearance of the larynx appeared to be structurally within 
normal limits.  At rest, vocal cords appeared to be well 
aligned on a horizontal plane.  The airway passage appeared 
adequate for quiet breathing and phonation.  No external 
laryngeal compression or vocal cord misalignment was noted.  
The airway/larynx appeared essentially identical in form to 
the airway/larynx observed in the neutral cervical posture.  
Velopharyngeal valving could not be assessed during sustained 
/i/ phonation as the veteran was observed to produce very 
strained, strangled vocal quality.  Despite this, a brief 
conversational speech sample "it feels tight" indicated 
normal oronasal resonance.  

Laryngeal movement with sustained /i/ phonation during 
cervical extension resulted in significant anterior-posterior 
laryngeal compression, completely obstructing the view of the 
true vocal cords.  Despite this, when the veteran was asked a 
question to elicit a spontaneous speech sample in this 
posture he responded that "it feels tight."  During this 
spontaneous answer, the true vocal cords were easily viewed 
and observed to adduct symmetrically at midline.  Similarly, 
elicited cough resulted in excellent laryngeal closure and 
productive cough.  

On stroboscopic examination, vibratory waveforms could not be 
examined in this posture due to significant supraglottic 
compression demonstrated during sustained /i/ trials.  
Conversational speech and coughs were not adequate for 
stroboscopic/electroglottographic evaluation.  

On vocal function (assessed in neutral cervical posture), the 
veteran demonstrated habitual pitch at 89 cycles/second, with 
the lowest and highest pitches established at 72 and 241, 
respectively.  These values were well within normal limits 
for the veteran's age and gender.  Habitual Sound Pressure 
Level (spl=loudness) was established at 76 dBspl with softest 
and loudest levels demonstrated at 65 and 95 dBspl, 
respectively.  These also represented function within normal 
limits for the veteran's age and gender.  During a singing 
activity laryngeal agility appeared to be excellent, as the 
veteran did not have difficulty attaining high or low pitches 
within range.  Minimal supraglottic compression or 
hypertonicity was apparent in this posture.  

A formal vocal function evaluation could not be conducted 
during cervical extension as the veteran was only able to 
produce an extremely strained, strangled vocal quality that 
was monotone and monopitched.  A distraction task used to 
elicit a spontaneous speech sample in this posture was 
utilized since no laryngeal compression or misalignment was 
detected in this posture to account for the observed severe 
dysphonia.  On two occasions, the veteran spontaneously 
stated "it feels tight."  During these instances, voicing 
was similar to that noted in the neutral cervical posture and 
minimal supraglottic compression was observed.  In addition, 
cough exercises conducted during cervical extension resulted 
in essentially identical laryngeal function as noted in the 
neutral cervical posture.  The examiner commented that on 
subjective evaluation, the veteran demonstrated normal verbal 
communication with 100% speech intelligibility.  

The examiner concluded that in the neutral cervical posture, 
the veteran's laryngeal/vocal function was within normal 
limits for his age and gender.  During cervical extension, 
the veteran demonstrated inconsistent dysphonia, despite no 
apparent organic etiology.  In addition, laryngeal appearance 
at rest as well as laryngeal movement and function in this 
posture were within normal limits for non-phonatory tasks, 
suggesting a behavioral etiology for observed dysphonia.  In 
conclusion, the examiner opined that it did not appear likely 
that the veteran's dysphonia resulted from or was being 
aggravated by a service-connected disability.  

A copy of a letter from P. T. Nichols, M.D., received in 
November 1999, noted the veteran's scarring of the skin and 
subcutaneous tissue overlying the hyoid bone with some dense 
scar bands attaching the skin to the underlying hyoid bone 
causing some limitation of motion of the neck.  Dr. Nichols 
indicated that the voice changes on extension of the 
veteran's neck were variable in their presentation, but that 
he did not notice any particular voice box alterations aside 
from increased tension, which he opined was unrelated to his 
neck scar.  Dr. Nichols noted that his findings were 
consistent with the findings by the VA speech therapist.  Dr. 
Nichols concluded that he was unable to directly connect the 
veteran's scar and the previous surgery to his voice 
complaints.  

At a personal hearing at the RO in November 1999, the veteran 
testified that he had a cyst on the right testicle for some 
time which he believed was related to his service-connected 
left varicocele, but stated that he had no medical evidence 
to support his assertions.  (T p.4).  He further testified 
that the symptoms involving the right testicle were not the 
same as those he had had with his service-connected left 
testicle in service.  (T p.5).  The veteran also testified 
that while he was given an invasive VA examination for his 
voice problems, the examiner did not take into account any of 
the obvious external abnormalities of his neck.  (T p. 9).  
The veteran asserted that he met the criteria for special 
monthly compensation based on loss of use of a creative 
organ.  

Private medical records received in February 2000, show that 
the veteran underwent a physical examination of his testicles 
in June 1999.  The examination report was handwritten and 
much of the report was difficult to read.  The pertinent 
findings show that the veteran's testicles were descended, 
bilaterally.  There was slight atrophy of the left testicle 
and a small cyst on the right testicle.  The assessment was 
left scrotal varicocele, symptomatic and small (epididymal) 
cyst on the right testicle.  The physician recommended that 
the veteran go to the VA for reassessment and complete 
management of the left varicocele.  

VA medical records associated with the claims file in January 
2001, show that the veteran was seen for various problems on 
numerous occasions from March 1998 to January 2001.  Except 
for a cytopathology report in February 2000, the treatment 
records show no complaints or findings pertaining to the two 
disabilities for which secondary service connection is being 
requested.  

The VA cytopathology report in February 2000 indicated that 
the veteran had a 6 million sperm count (reference range 60-
200 million) with 10 percent motility.  The report indicated 
that some of the spermatozoa appeared abnormal with pointed 
or small heads, occasional bifid heads, and missing tail 
portions.  The report indicated that the specimen was sent to 
AFIP cytology for additional evaluation.  A supplemental 
report from AFIP the same month indicated that there were no 
identifiable abnormalities of the seminal fluid specimen.  
The diagnosis was that the sperm count was within normal 
limits.  

Additional VA outpatient reports associated with the claims 
file in February 2001 (including some duplicate reports) show 
the veteran was treated for various problems on numerous 
occasions from May 1999 to January 2001.  The records show no 
complaints or findings pertaining to the two disabilities for 
which service connection is being requested.  A VA outpatient 
report in June 2000 indicated that the veteran was advised 
that the findings from the semen analysis in February 2000 
were within normal limits.  The veteran was provided with a 
copy of the AFIP pathology report.  

On a Travel Board hearing before the undersigned member of 
the Board in May 2001, the veteran testified that a private 
physician, R Gillepsie, had told him that he may have lost a 
creative organ (left testicle) but that he couldn't be sure 
without additional testing.  (T p. 5).  The private physician 
also told him that the possibility existed that the right 
testicle cyst "could or could not" have been cause by the 
service-connected left varicocele.  (T p. 6).  The veteran 
reported that he had two sperm count examinations by VA and 
that he was informed that the test results were both within 
normal limits.  (T p. 7).  The veteran identified the 
problems he had with his voice and testified that while he 
had no medical evidence that he currently had dysphonia, he 
believed that he could obtain such information if given a few 
weeks.  The veteran was advised of the evidence necessary to 
support his claim and was told by the undersigned member of 
the Board that the record would be left open for 60 days so 
that he could obtain the necessary information and forward it 
to the Board.  (T p. 13).  The veteran also testified that 
his private doctor had told him that his left testicle was 50 
percent smaller than the right testicle, although the doctor 
did not include that information in the actual report 
submitted to the VA.  The Board member advised the veteran 
that he should obtain a statement from the physician to that 
effect, including whether there was any alteration in 
consistency.  He was also advised to obtain a statement 
showing a relationship between the right testicle disorder 
and his service-connected left varicocele, and to submit any 
evidence obtained within the next 60 days.  (T pg. 15 & 16).  
Additional evidence in support of his claim was not 
submitted.

Service Connection - In General

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court"), in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000) as codified in 
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5107, 5126 
(West Supp. 2001).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this new statute have been complied with to the extent 
necessary during the pendency of the current appeal.  
Specifically, the Board finds that both the veteran and his 
representative were notified during the pendency of this 
appeal of the evidence necessary to substantiate his claims.  
The Statement of the Case and Supplemental Statements of the 
Case provided to both the veteran and his representative 
specifically satisfy the requirement at Section 5103 of the 
new statute in that it clearly notified the interested 
parties of the evidence necessary to substantiate the claim 
for secondary service connection.  Additionally, the Board 
finds that the duties to assist provided under the new 
statute at Section 5103A have also been fulfilled, to the 
extent necessary, in that veteran was afforded several VA 
examinations, provided testimony at three hearings, two of 
which were before the undersigned member of the Board, and 
all pertinent evidence and records identified by the veteran 
as plausibly relevant to his pending claim have been 
collected for review.  The veteran and his representative 
were given adequate notice of the types of evidence needed to 
support his claim and were also given an additional period of 
time following the most recent Travel Board hearing in May 
2001 to submit additional evidence.  

The Board also notes that although the RO denied the 
veteran's claims of secondary service connection on the 
grounds that the claims were not well grounded, all relevant 
evidence identified by the veteran were obtained and 
associated with the claims file.  Furthermore, the veteran 
and his representative were notified of the requirements for 
secondary service connection and were provided with the 
opportunity to present evidence and arguments regarding these 
issues.  Accordingly, it is determined that he will not be 
prejudiced by the Board proceeding with the adjudication of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  Secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (2000).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  


Right Testicle Disorder

The veteran seeks service connection for a right testicle 
disorder on the theory that he is service connected for a 
disability involving the left testicle and that he believes 
that the two disabilities are related.  

In the instant case, there is no evidence contained in the 
veteran's claims folder, other than the veteran's 
contentions, which would tend to establish a medical link 
between his service-connected left varicocele and the current 
cyst on his right testicle.  The veteran, as a layman, is not 
competent to provide an opinion regarding medical causation 
or the etiological relationship between his right testicle 
disorder and his service-connected left varicocele.  See 
Espiritu.  Additionally, a review of the evidentiary record 
does not reveal any medical opinion that the veteran's right 
testicle disorder has been aggravated by the service-
connected left varicocele.  

Despite having been asked to do so, the veteran has not 
provide any additional evidence establishing the required 
relationship.  In the absence of any medical evidence linking 
the veteran's right testicle disorder to a service-connected 
disability, or that his nonservice-connected right testicle 
disorder has actually been aggravated by his service-
connected left varicocele, the Board finds no basis to grant 
service connection.  Accordingly the appeal is denied.  

Dysphonia

Regarding the issue of dysphonia, while the veteran believes 
that he suffers from a voice disorder secondary to his 
service-connected scar for removal of a thyroglossal cyst, 
there is no competent medical evidence that he has dysphonia 
at the present time.  In fact, a comprehensive stroboscopic 
examination by VA in July 1999 was essentially within normal 
limits and showed no evidence of any current organic 
disability involving the veteran's vocal cords.  
Additionally, the veteran testified that that no medical care 
provider had ever told him that he a dysphonia.  While the 
veteran now believes that he has voice disorder secondary to 
his service-connected scar for removal of a thyroglossal 
cyst, he is not, as a lay person, competent to offer a 
medical opinion.  Epps v. Brown, 9 Vet. App. 341 (1996); see 
also Franzen v. Brown, 9 Vet.App. 235 (1996).  

The Court held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  Given 
the lack of competent medical evidence showing that the 
veteran has dysphonia at present, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

SMC

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  The law provides that if a veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more testicles, 
special monthly compensation is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350(a)(1).  Loss of a creative organ will be shown by 
acquired absence of one or both testicles (other than 
undescended testicles) or other creative organ.  Loss of use 
of one testicle will be established when examination by a 
board finds that: (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameter of the 
affected testicle is reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genito-urologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.  38 C.F.R. § 3.350(a)(1)(i).  

After considering all of the evidence, the Board finds that 
the evidence does not support the claim for SMC for loss of 
use of a creative organ.  While there is currently evidence 
of some reduction of the diameter of the veteran's left 
testicle as compared to the right, the evidence does not show 
atrophy to such an extent that the left testicle is one-third 
the size of the right testicle.  In addition, the consistency 
of the left testicle is normal.  In an addendum to the July 
1998 VA examination, the examiner indicated that the 
consistency of the left testicle was normal and that there 
was no significant atrophy.  Even more significant is the 
fact that there is no evidence that the reduction in diameter 
of the left testicle is due to the veteran's service-
connected left varicocele.  A VA physician who examined the 
veteran in July 1998 opined that the veteran's creative organ 
was not affected by his service left varicocele.  Lastly, 
diagnostic studies show that the veteran's spermatozoa is 
within normal limits.  In summary, there no legal or 
regulatory basis to award the SMC requested by the veteran.  


ORDER

Entitlement to service connection for a right testicle 
disorder secondary to service-connected left varicocele is 
denied.  

Entitlement to secondary service connection for dysphonia 
secondary to service-connected status postoperative residuals 
of removal of thyroglossal cyst is denied.  

Entitlement to special monthly compensation based on loss of 
use of a creative organ is denied.  



		
	Iris S. Sherman
Member, Board of Veterans' Appeals

 

